Title: To Benjamin Franklin from Hannah Walker, 17 September 1766
From: 
To: 


Most Dear and Honoured Sir
Westbury Sep th 17 1766
I received your kind Letter on the 13th with greater joy than I can express and to hear as you with your good Family are all [in] Perfect health and by my Cousins account [your?] good Brother it is not to be questioned is [torn] is only to a Better Place which I was sorry [to] hear of your Loss and our Consolation was so g[reat to?] hear from you that I almost was overcome [torn] known of such along journey we need not have [torn] your Silince long but my Cousin would be Poss[torn] Nothing but you was ill. Honoured Sir [torn] your long Silence was because I thought I had [incurred?] your Displeasure upon those things Past and [torn] Express the uneasiness I have conceived because [it?] was so against my will and I hope you will Pa[rdon] me for that was the only Reason as I know so [torn] your Incumberance in Business is so great and [torn] do and will observe every word you write to be of [great?] Service to me and I for my Part will always be as frugal and Industrious as it Lies in my Power and [torn] I can assure you with Pleasure that my Hus[band] has followed his Trade closer within this [time?] than ever he had Done before Since I [knew him. I was?] Extreamly Sorry to hear your Loss of Late [torn] will be Providence to Retrieve it again [torn] is and shall be the Hearty Prayers of [torn] Suppleant for the health and Prosper[ity of you?] and yours, which is the Least I can do to so [great a?] Friend and kind Benefactor.
[Torn] only Friend in the world in which my Dependence [torn] Else I must In Eveatibly have Sunk in my Trouble [which?] I could wish you knew what I have gone thro but I hope through Gods mercy and your generous Donation to be able to Support my Family in a very [com]fortable manner. Honoured Sir I Humbly [beg] the Favour of your acceptance of a few [torn] hearts and beg mrs. Stevensons acceptance of a little [torn] Loaf of this New Corn if you send John to [the] Oxford Arms in Warick Lane on Friday next. My cousin Morris and we are all well I bless God for it and She joyns me with my Husband [in] all joy to hear from you in which She with my [wh]ole Family joyn in begging the acceptance of all [our?] Humble Duties to your self and all your dear Family from your most Humble and most obedient Servant
Hannah Walker

P.S My cousin Morris [my hu]sband and I all joyn in Begging the Favour [of our] Humble compplements [torn] She is in good health.

 
Addressed: To / Benjmin Franklin Esqr. / at Mrs Stevensons in / Craven Street near / the Strand / London
